Citation Nr: 0737614	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  In December 2006, the veteran testified at 
a hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

The veteran filed a claim for service connection for 
hypertension in January 2002.  Unfortunately, VA was not able 
to locate his service medical records in order to verify his 
claim that his hypertension had its onset in service.  The 
Board notes that efforts were made to obtain the veteran's 
service medical records and his personnel records.  However, 
in May 2004, the RO made a formal finding that the veteran's 
service records are unavailable for review.  Moreover, the 
veteran was unable to obtain private medical evidence to 
support his assertion that his hypertension has persisted 
from his period of service to present.  

Several pieces of lay evidence have been submitted by the 
veteran in support of his claim, and the veteran is 
encouraged to submit any additional, alternative evidence in 
his possession to support his claim.  VA regulations do not 
require that service connection be established by service 
medical records.  Instead, service connection may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Layno v. Brown, 6 Vet. App. 465, 
469(1994).  

Most of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973. 
 Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The Board also notes that, during the veteran's December 2006 
Board hearing, the veteran reported that he was currently 
receiving treatment for hypertension at the Decatur VA 
Medical Hospital in Decatur, Georgia.  The record on appeal 
also contains a statement, dated May 2004, in which the 
veteran noted that he had been receiving VA medical care at 
that facility.  Because the veteran's claims file does not 
contain these records, there may be outstanding medical 
records, applicable to the veteran's claim, that have not 
been obtained by the RO.  When reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records 
should be obtained, as well as any additional medical records 
not currently in the veteran's claims file, in compliance 
with VA's duty to assist.  

Because the veteran's service medical records are 
unavailable, supporting lay evidence exists, and because the 
veteran maintains that there are missing records which VA 
will now attempt to secure, the Board finds that the veteran 
should be afforded a VA examination to determine if it is as 
likely as not that currently diagnosed hypertension was 
initially manifest during service, within the first post-
service year, or is otherwise attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his hypertension.  Of particular interest 
are medical records from Decatur VA 
Medical Hospital in Decatur, Georgia.  
After obtaining proper authorization, the 
AMC should obtain any relevant records 
from this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.

2.  After receiving the above medical records 
to the extent possible, schedule the veteran 
for a VA examination to determine the nature 
and etiology of his hypertension.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed, to include all lay evidence.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should also respond 
to the following:

Is it at least as likely as not that the 
veteran has hypertension that is due to, 
the result of, or aggravated by the 
veteran's period of active service? 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue(s) 
remain(s) denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



